In consolidated proceedings pursuant to Family Court Act article 4 in which the mother petitioned for enforcement of an order of a court of a sister State awarding child support and to modify the visitation provisions of the prior order, and the father cross-petitioned for custody and modification of the support provisions, the father appeals, as limited by his brief, from so much of a judgment of the Family Court, Suffolk County (Eerier, J.), entered August 2, 1985, as denied his application to obtain custody of the parties’ child, and the mother cross-appeals from so much of the same judgment as granted the father’s application for a reduction in the amount of his child support obligation and denied her application to terminate his visitation rights.
Ordered that the judgment is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
The Family Court conducted lengthy hearings and heard extensive expert testimony before making its considered and *758reasonable decision to retain custody of the child with the mother and to permit the father liberal visitation. We find that the court properly exercised its discretion and agree that the decision was in the best interests of the child (see, Eschbach v Eschbach, 56 NY2d 167, 172-173).
The downward modification of child support was also reasonable given the father’s justifiable reduction in earnings (see, Matter of Brescia v Fitts, 56 NY2d 132, 140-141). Mangano, J. P., Bracken, Brown and Spatt, JJ., concur.